In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3970
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

DAJUAN KEY,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 13 CR 726 — Virginia M. Kendall, Judge.
                     ____________________

     ARGUED FEBRUARY 6, 2018 — DECIDED MAY 14, 2018
                 ____________________

    Before WOOD, Chief Judge, and KANNE and HAMILTON, Cir-
cuit Judges.
    KANNE, Circuit Judge. DaJuan Key was convicted by a jury
of trafficking a minor across state lines with the intent that the
minor engage in prostitution. On appeal, he argues the dis-
trict court should have suppressed evidence allegedly seized
in violation of the Fourth Amendment. He also claims the dis-
trict court erred when instructing the jury. We conclude that
2                                                         No. 16-3970

no error occurred, and therefore affirm the judgment of the
district court.
                       I.    BACKGROUND ∗
    On September 10, 2013, the Romeoville Police Department
received a call from a Wisconsin mother. The mother told the
officer that her 15-year-old daughter (referred to as April) left
Wisconsin with an unknown man and called her from a motel
crying and saying she wanted to come home. The Department
promptly sent officers to the motel, which the officers knew
had a reputation for prostitution and drug problems. Upon
arrival at the motel, the officers searched the parking lot for
vehicles with Wisconsin license plates and found only one—
a rental vehicle. The officers entered the lobby of the motel,
and a clerk informed them that there was one guest from Wis-
consin. The clerk showed the officers a photocopy of that
guest’s identification.
    The officers proceeded to the room registered to that
guest. When they arrived, the door was propped open. The
officers knocked and Key—who matched the identification
provided by the clerk—answered. The officers asked Key
about the missing 15-year-old female from Wisconsin. Key
did not deny knowing her, but said she had gone to a nearby
restaurant. The officers then asked if they could check the
room for the girl; Key consented.
   Inside the room, the officers saw a tablet on the dresser
open to the website backpage.com, which they knew to be

    ∗ These facts are taken from district court’s memorandum opinions
and orders denying the defendant’s motion to suppress. (R. 99; R. 140.)
Neither party argues the district court made any erroneous factual find-
ings in the opinion.
No. 16-3970                                                   3

commonly used to post prostitution advertisements. They
also noticed a large number of prepaid credit cards, used and
unused condoms, and multiple cellphones. Dache Crayton,
another young woman, was also in the room. When asked for
her identification, she said it was in the car. An officer then
escorted Crayton to the car, where Crayton told the officer
that she and April were prostituting and that Key was their
pimp. The officer and Crayton then walked to the nearby res-
taurant where they found April. Key was taken into custody.
Following the arrest, the officers seized the tablet, prepaid
credit cards, cellphones, and other evidence from the motel
room. They also searched for and seized evidence from Key’s
car.
    Key moved to suppress the evidence discovered in the
motel room and in the car. Initially, the district court denied
the motion to suppress evidence recovered from the car and
granted in part the motion to suppress evidence recovered
from the motel room. Upon reconsideration, the district court
denied in whole the motion to suppress evidence discovered
in the motel room.
    At trial, the defense solicited testimony tending to show
that April was in control of her own actions the entire time.
The district court instructed the jury that voluntary participa-
tion by the victim was not a defense to the charged crime.
    The jury returned a guilty verdict. Key filed a post-trial
motion for acquittal or alternatively a motion for a new trial
alleging that the district court committed various errors, in-
cluding denying his motion to suppress the evidence seized
from his motel room and instructing the jury that consent is
not a defense. The district court denied the motions, and Key
appeals.
4                                                     No. 16-3970

                        II.   ANALYSIS
    On appeal, Key continues to argue the district court erred
when it denied his motion to suppress the evidence found in
the motel room and when it instructed the jury. When review-
ing the denial of a motion to suppress, we review the district
court’s factual findings for clear error and issues of law de
novo. United States v. Schmidt, 700 F.3d 934, 937 (7th Cir. 2012).
We also review de novo whether a jury instruction fairly and
accurately summarizes the law, and we review the district
court’s decision to give a particular instruction for abuse of
discretion. United States v. Carter, 695 F.3d 690, 694 (7th Cir.
2012).
    A. The district court did not err when it denied Key’s motion to
       suppress.
    Generally, a warrantless search within a home violates the
Fourth Amendment, even when law enforcement has proba-
ble cause to believe that a felony has been committed by the
occupant. Illinois v. Rodriguez, 497 U.S. 177, 181 (1990); Payton
v. New York, 445 U.S. 573, 586 (1980). For Fourth Amendment
purposes, a motel room is given the same level of privacy pro-
tection as a person’s home. Stoner v. California, 376 U.S. 483,
490 (1964). The officers in this case did not have a warrant to
search Key’s motel room.
   They did, however, have his permission. The officers
asked if they could check the room for the missing 15-year-
old and Key said yes. Thus, the officers had a right to search
the room, but only so far as was necessary to see if a 15-year-
old female was in the space. United States v. Breit, 429 F.3d 725,
730 (7th Cir. 2005) (“As this court has recognized, ‘[g]overn-
No. 16-3970                                                      5

ment agents may not obtain consent to search on the repre-
sentation that they intend to look for only certain specified
items and subsequently use that consent as a license to con-
duct a general exploratory search.’” (alteration in original)
(quoting United States v. Dichiarinte, 445 F.2d 126, 129 (7th Cir.
1971))). While conducting that search, the officers could seize
materials in their plain view, so long as the incriminating na-
ture of the material was immediately apparent. Horton v. Cal-
ifornia, 496 U.S. 128, 136 (1990); United States v. Raney, 342 F.3d
551, 558–59 (7th Cir. 2003).
    Key contends that the officers exceeded the scope of his
permission, because the search for a 15-year-old would not
naturally entail looking at tablets, telephones, or other
handheld items. These items, however, were in the plain view
of the officers and, in their testimony, the officers explained
how the incriminating nature of each of the items was imme-
diately apparent to them.
    The officers testified that the tablet was open to back-
page.com, a website well known for hosting prostitution ad-
vertisements. Multiple cell phones, prepaid credit cards, and
condoms are all things typically used for prostitution. The of-
ficers also testified that the motel was known to them to be
one used frequently for prostitution and that rental cars are
often used in prostitution and drug trafficking.
    When looking at the totality of these circumstances, the of-
ficers’ testimony that they immediately recognized these
items as incriminating is credible. So the discovery and sub-
sequent seizure of the evidence was permissible under the
plain view doctrine. The district court, therefore, did not err
in denying the defendant’s motion to suppress.
6                                                      No. 16-3970

    B. The district court did not err when it instructed the jury re-
       garding the defense of consent.
    Key was convicted of transporting a minor across state
lines with the intent that the minor engage in prostitution. At
trial, Key’s theory of the case was that he drove April to Illi-
nois from Wisconsin without intending for her to engage in
prostitution. He presented evidence tending to show that
April was in control of her own actions and consented to en-
gage in prostitution.
    The court instructed the jury that, to find the defendant
guilty, it must find that the government proved each element
of the offense beyond a reasonable doubt:
    “1. The defendant knowingly transported April in interstate
    commerce; and
    2. April was less than eighteen at the time; and
    3. The defendant intended that April engage in prostitu-
    tion.”
(R. 161 at 17.) The court then instructed the jury as follows:
    “Whether or not April consented to being transported or to
    traveling in interstate commerce for the purpose of prosti-
    tution, or otherwise voluntarily participated, is irrelevant.
    The consent or voluntary participation of April to travel to
    engage in prostitution is not a defense to the charges.”
(R. 161 at 23.)
    Key challenges the second instruction as an inaccurate
summary of the law. See United States v. Jones, 808 F.2d 561,
565 (7th Cir. 1986). We disagree. That the minor consents to
engaging in prostitution is not a defense to the crime of traf-
ficking a minor for purposes of prostitution. The instruction
makes clear that Key should be found guilty of the trafficking
No. 16-3970                                                    7

offense even if April consented to engaging in prostitution, so
long as Key intended for April to engage in prostitution when
he transported her across the border.
    That said, we recognize that the jury instruction could
have been clearer. If read out of context, the phrase “or other-
wise voluntarily participated” is unclear. But when read in
connection with the rest of the instruction, we find the instruc-
tion is legally accurate. And because Key presented evidence
suggesting April voluntarily participated in prostitution, it
was reasonable for the district court to try to clarify that her
consent to prostitution could not be a defense to the crime
charged in this case. Therefore, the district court did not abuse
its discretion when giving the instruction.
                    III.   CONCLUSION
    For the reasons above, we AFFIRM the district court’s de-
cision.